1. It was no valid objection to the introduction of a photograph of certain premises where a crime was alleged to have taken place, that the photograph was made on a date later than that on which, as alleged, the occurrence took place, where it appeared from the evidence of a witness on whom the crime was charged to have been committed that the photograph correctly portrayed the place referred to.
2. The evidence supported the verdict, which had the approval of the trial judge.
Judgment affirmed. All the Justicesconcur.
                      No. 14684. NOVEMBER 10, 1943.
The motion for new trial complained only of the ruling referred to in the headnote. The young girl, the alleged object of the attack by the accused, testified to facts showing his guilt. A confession freely and voluntarily made by him is shown by the record; with evidence of corroborating circumstances. The exception was to the overruling of a motion for new trial.